                                                                     .   .,
                                                               .              y.,           jyjsaz
                                                                                            e .j  .:!j.tju
                                                                                                     .   r
                                                                                                         .sk
                                                                                                         :r
                                                                                                          px
                                                                                                          ,
    AO l06(Rev.01/09)ApplioationforaSearohWnrrzmt                    .        .   z .
                                                                                    4        .
                                                                                             x
                                                                                             v
                                                                                             l
                                                                                             Y
                                                                                             I('
                                                                                               x
                                                                                               s<
                                                                                               v .:g (
                                                                                                     6i. f lk
U      U            U         U



                                                    D STA          S IS              CT O                     T         v RV'D
                                                                                                                             .,v,
                                                                   forthe
                                                         W estern DistrictofVirginia
                                                                                                                      Ml2 2? 2919
                                                                                                                      J:m . D
                                                                                                                      BK    v      '
                  In the M atterofthe Search of                       )
           '
               prfe/ydescribethepro/cr/.ptobesearched                 )                                           *
               or/learl
                      f
                      /.
                       /theJvrzwabynameandtze reâ'â'.l                )             casexo. j:lq mlr
                         416 Mosswood Lane                            )
                             Marion,VA                                )
                                                                      )
                                            AertzcA u ox m R A slu cxxw m                          Ax;r

               1,afederallaw enforcem entoœ ceroran attom ey forthegovernm ent reques'
                                                                                     ta search warrantand stateunder
    penalty ofperjuly 1atIhavereasontobelievethatthereisnow concealedonthefollowingpersonormoperty
    located in the            W estem         Districtof                  Virginia                  (idenhh thepersonordescribeyvower/
                                                                                                                                     y to
    besearchedandgiveitslocattonl: 416Mosswood LaneMarion,VA (to include theresidence,curtilage,outbuildings,
                                        stuctures,campers,persons presenk and vehicles present.AttachmentA consists ofa
                                        photograph ofthe residence.

             '
             l'
              heperson orpropertytobesearched,described above,isbelievedtoconceal(îdeno? thepersonorJcscr/âet
                                                                                                            he
    properf
          y tobesefzed): see AttachmentB '


               n ebasksforthesearchImderFed.R.Cn'm.P.41(c)is(checkoneormorel'
                                                                            .
                        # evidenceofacrime;
                        / conkabandvfnlitsofcrime,orotlv itemsillegallypossessed;
                        f propertydesignedforuse,intendedforuse,orvsedincommitting'acrime;
                        I
                        n aperson tobearrested oraperson who isunlawfully restrained.

           '
           The search isrelated to aviolation of             21    U.S.C.j 846/841(a)(1) ,andtheapplication isbased onthese
    fads: See AttachmentC                                                 and/or841(a)(1)


                V Contixme.
                          dontheattachedAeet.
                O Delayednoticeof   days(giveexactendingdateifmoret14% 30days:                                              )isrequested
                  under18U.S.C.j3103+ thebasisofwhichissetforth ontheattached sheet.
                                                                                     *. t

                                                                                                    Applicant'
                                                                                                             s dfgalll/rc
                                                                                        Brian Snedeker,SpecialAnent
                                                                                                    Prlntednamec?ld title

    Swom tobefoTem eand siN ed in m y presence.

    o-.         3/,//q                                                                                Judge'
                                                                                                           szf
                                                                                                             g wllzrc
    City rmd state:           Abingdon,Virginia                                         Pamela Meade Sargent,USMJ
                                                                                        '           PrintednameJa# dtle
                   Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 1 of 9 Pageid#: 1
Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 2 of 9 Pageid#: 2
                                ATTACHM EN T B


   M ethamphe#nminelaboratoryprecmsorsychemicals,andequipment(andoriginal
   packagingofsàme)includingthefùllom ng:pseudoeqhedn'ne,smmonium nikate
   (e.g.instantcoldpacks),lithblm (e.g.batteriescontaimnglitbblm),sodium hydroxide
   (e.g.RedDevilLye).petrolellm ether/petrolellm naphtha/whitegas(e.g.Coleman
   Fuel,lightertluid),mudaticacid,sulfuricacid,tablesalt,aluminnm foil,plasticsoda
   bottles(emptyornolongercontainingoriginalcontents),glassmasonjars,plastic
   food storagecontainers,Ziplock-typeplasticbags,plasticm bing,electricaltape
   and/orducttape,coffeefilters,pipecutters(usedtocutopen litllillm batteries),
   electrichotplates/electric'skillets,fryingpanK,razorblades,digitalscales,ftmnels,
   and stirringutexlsl
                     'ls.

2. Unidentiliedpowders(processed/serni-processedprecursors,chemicals).
   Glassjarsandpl%ticbottles/storagecontainersfllledw1t11Ilnidentifiedliquidsor
   sludges,(processed/semi-processedprecursorsandotherunidentifedmixtures
   relatedtothemanufacturingofmethamphesmine)                 '
4. Devicesusedto comm tmicatewithm ethamphetam inemanufacturing co-conspirators
   includingcellulartelephonesandtwo-way radios; electronicequipmentused
   forcounter-surveillanceto includescanners,anti-bugging devices,and video
   suw eillancecnmer% /system s.

5. Firearm s,includingbutnotlimited tohandguns,rifles,and shotgunsthatare
   com monly usedby individualstoprotectclandestinem dbamphdam ine
   m anufacm ring related operationsand controlled substances.

6. Books,receipts,ledgers,notes,and videospertaining to theillicitmanufacturing of
   m ethnmphelsmine and the purchasing,transporting,and preparation of
   m ethnm phetamineprecursors,chem icals,and equipm ent.

7. M essages/letters,telephonenumbers/callrecords/contactirlform ation,nam es,and
   addressesrelatingto the illicitmanufacturing ofm ethamphelnmineandthe        ,

   purcbœqing,transporting,and preparation ofm ethnm phetam ineprecursors,chemicals,
   and equipm ent.These messages/letters,telephonemM bers/callrecords/conlct
   informationanam es,and addressesm ay be.written on personalcalendars,personal
   address/telephonebooks,Rolpdex typeindicesmnotebooks,loosepiecesof
   pam r,and found inm ail.

8. Photojraphsandvideosdepictingpersonsinvolvedwith/engagedinthe
   m anufacturing/useofm ethamphetsm ineand/orthepurchasing,
   preparing,transporting,and storing ofmethamphetaminelaboratoryprecursors,
   chem icals,and equipm ent.




Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 3 of 9 Pageid#: 3
                      ATTACHM RNT B (Continued)



9. Itemsorarticlesofpersonalprom rty tendingtoshow ownership,dom inion,or
   controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
   limitedto)personalidentifkation,personalcorrespondence,diaries,checkboob ,
   notis,photographs(includingdigital),keys,receipts,perspnaltelephoneandaddress
   books,videos,andmotorvehiclerelateddocllments(titles/registrations).
10.M anyoftheitemslistedinParagraphs6through9arecommonlystoredin/ondistal
   media.Therefore,digitalmedia(includingbutnotlimitedtocomputers/computer
   harddrives,floppydisks,CD's,flmsh/jumpdrives,personaldigitalassistants
   (PDA's),cellular/smarttelephones,digitalcameras,DVRS,PODs,PM ls,etc.)are
   to be seized and examined specifkally forthe itemslisted inParagraphs6 through 9.




Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 4 of 9 Pageid#: 4
                                        ATTACH MENT C

                                      AFFD AW T of
                               SpecialAgentBrian Snedeker
                              Drug Enforcem entAdminiskaéon
                                     B ristol.V irginia
                                                               '
                                .




    1. 15SpecialAgentBrian Snedeker,being duly sworn hereby deposeand say:
'   2. Thepurposeoftllisapplication and ao davitisto sectlrea search warrantforth:
       Premisesknown as416M osswood Lane,M arion,VA. Thisaffiant,aherobtaining
       and reviewing information,believesthere isevidenceofconspiracy tom anufacture
       m ethamphelnm ineand/ormanufacolring m ethamphekmine at416 M osswood Lane,
       M arion,VA inviolationof21USC 846/841(a)(1)and841(a)(1).
    3. lam aSpecialAgentwiththeDrugEnforcementAdministration(DEA)N dhave
       been soemployedforapproximately(27)years.Duringmyemplom entIhave
       received comprehensiveclassroom training from theDrug Enforcem ent
       Adm inistration in specialized narcoticinvestigativem attersincluding butnotlim ited
       to dnzg interdiction,dl'ug detectionom oney laundering tecbniquesand schemes,
       smuggling,and the investigation ofindividuilsand orgaO ationsinvolving the
       smuggling,cultivation,m anttfacttuing,and illicitlaffclcing ofcontrolled substances    '
       and controlled substancepreclirsors. Imn agraduateofboth theDEA'SClandestine
       Laboratory Investigation/safetyCertification Propam andtheDEA'SClandestine
       Laboratory Site Safety Oo cerSchool. Ihavepartidpated in theexecution ofm ore
     ' than(300)narcoticsrelated searchwarrantsandtheseiznveanddismantlingofmore
       than(400)clandestinemethamphetaminelabomtories. Ihavetestiledasanexpert
       witnesson multipleoccasionsinFederalCourtand StateCourtregardingthe
       clandestinemanufacturing ofmethamphetam ine.

    4: Thefactssetforth in thisaffidavitarelcnown tom easaresultofmy personal
       participaéon in the investigation ofKristalCroujeand inform ation provided tom e
       by other1aw enförcementofscers,state/county governm entalagency employees,and
       retailstoreem ployees/m anagers.

    5. 'l'
         hemanufacturingofmetbamphetamine(aSchedule11Controlled Subsfnnce)by
      wayofthenmmonium nitrate/lithillm metalmethod(alsoknownastheRshakeand
      bake''orGtonepof'method)requirespseudoephedn'ne/ephedrine(obtainedthrough
       theprocessingofcold/allergy pills,tablets,gelcaps,and liquidscontaining
       pseudoephedripeorepheddne),nmmonillm nitrate(foundininstantcoldpacks),and
       lithidlm metal(foundinlithium batteries).Otherchemicals/ingredientscommonly
       usedduringtheam m onium itrate/lithblm m etalm ethod includesodizlm hydroxide
       (e.g.RedDevilLye),petroleum eyher/petrolellm naphtha/whitegas(e.g.Coleman
       Fuel,lighterfluid),acetone,muriaticacid!sulfuricacidatablesalt,andaluminllm
       foil.Equipment/toolscom monly used dunngthem anufacom.ng of
       methamphelsmine includesodabottles,glmssmasonjars,plasécfoodstorage
       containers,plastictubing,electricaltam and/orducttapetcoffee slters,pipecutters
       (oftenusedtoopenlithinm batteries),Ziplock-typeplmstlcbags,fryingpans/electric
       skillets/propanebtpners(todrythemethamphelnmine),razorblades,(Iigitalscales,
       flmnels,and stirring utensils.
    Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 5 of 9 Pageid#: 5
6. Individualswho manufacturem ethamphetam ineusually useand sell/tradethe
   m etbamphetam inethey m anùfacture. Thesemanufacturersroutinely haveother
   persons(hereafterreferredtoasNhoppers'')assistthem inthepurchasingof
   precursors,chemicals,andequipment/suppliesneededtom anufacture
   m ethamphetsm ine. M anufacturerswillregularly pay shoppersin m ethamphetam ine
    (touseandsell)and/orcashfortheirassistance.
   Individualswho are involvedwiththem antlfacturing ofmethamphetamineoften
   purchase/attemptto purchaseunusually largequantitiesofpseudoephedrine. Such
   pm chases/attemptedpurchasesare ohen spaced within aday orfew daysofprevious
   pm chases(from whichtheindividualshouldhaveadaytomulti-daysupply of
   pseudoephedrineleR overifsaid individualwastaldngthemnximum dosage
   pm suanttodosageinstructions).Itisnotunusualforthesesameindividualsto
   purchasenmmonium nitrate(instnntcoldpacks)onoraboutthesamedatesthey
   purchasepseudoephedrine.

8. Dun'ng February2019.a Rmandated reporter''advised a state governm enulagency
   thatKristalCröusetested positivefordru
                                        ,gs(includingmethamphetamine)duringa
   drug screen. Theréportwasmadebecause Crouseresideswith am inor.

   Thisaffiantrecently reviewed pseudoephedrine salesdau provided by anumberof
   retailers(asrequiredunderTheCombatM ethamphetamineEpidemicActof2005)
   andinstantcoldpack (nmmonillm nitrate)saleslogsmainàinedbysomeretailers
   and noted the following inform ation related toKristalCrouse:


    @ On08-04-2018,KristalCrousepurchaseda(10)daysupplyof
      pseudoephedrine.
                              '
                          .
    . On08-16-2018,KnstalCrousepurchaseda(10)daysupplyof
       pseudoephedrine.

    . On08-27-2018,KristalCrousepurchaseda(10)day supplyof
       pseudoephedrine.

    . On09-14-2018,KristalCrousepurchmseda(10)day supplyof
      Pseudoephedrine.

    .On09-30-2018,Kn'stalCrouseptlrchased:(5)daysupplyof
      pseudoephedrine.

    *On 10-10-2018,KrijtalCrouseptlrchaseda(10)daysupplyof
      pseudoephedrine.

    * On 10-22-2018,KristalCrouseptlrchaseda(10)daysupplyof
      pseudoephedrine.

    . On 11-01-2018,Kn'stalCrousepurchaseda(10)daysupplyof
      pseudoephedrine.


Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 6 of 9 Pageid#: 6
    @    On 11-13-2018,KristalCrouseplzrchaseda(10)daysupplyof
         pseudoephedrine.
    @    ()n 11-24-2018,KristalCrousepurchaseda(10)daysupplyof
         pseudoephedrine.
    *    On 12-04-2018,KristalCrousepurchaseda(10)daysupplyof
         pseudoephedrine.

     . On 12-14-2018,KristalCrousepurchaseda(10)day supplyof
         pseudoephedrine.

     . On 12-24-2018,KristalCrousepurchaseda(15)day supplyof
         pseudoephedrine.

     . On01-02-2019,KristalCrouseattemptedtopurchasea(10)daysupplyof
       pseudoephedrine(note:thiswasonly(9)daysaqerCrousepurchasedthe
       (15)dayw pplyofpseudoephedrinelistedabove).
     . On 01-04-2019,KristalCrousepurchased an instantéoldpack.

     .On01-21-2019,KristalCrousepurchaseda(10)daysupplyof
         pseudoephedrine.

     * On01-31-2019,KristalCrousepurchaseda(10)daysupplyof
         pseudoephedrine.

     *On02-12-2019,KristalCrousepurchaseda(5)daysupplyof
         pseudoephedrineand an instantcold pack.
     k


     * On02-22-2019,KristalCrousepurchaseda(10)day supplyof
         psepdoephedrine.


10. Pseudoephedrineand amm orlium nitrate arekey inpedientsutilized in the
    m anufactudngofmetham phelnmineviathe smm onium nitTate/lithium metal
    m ethod.Duringthe lastseveralyears,thisaftianthasroutz ely found and seized
    (viasearchwarrantsandconsentsearches)theaforementionedinpedientstand
    packagingofsame)atmethamphe#nminemanufaduring/precmsorpreparadonsites.
    Thisaffianthasencpunteredand seized said inr edientsatsuch sitesin various
    forms/stages(e.g.sludges/mixedw1t11liquids)relatedtomethamphetamine
    production and containedin avariety ofglassand plastic containersdays,weeks,
    and even m onthsaftertheingredientswerepurchased atpharm acies/retailstores.
                                         '
                                  .
11. A review bytllisaflantofKnstalCrouse'scriminalhistory revealedthefollowing:

    .During2012,Crousepledguiltytopossessionofmethamghetamineandwas
         placed on FirstOffenderstatus.Aftercompleting aprobatlonaryperiod,the
         charge/conviction wasdismissed.


Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 7 of 9 Pageid#: 7
    ''       *   W hile respondingto a citizen complaintregarding asuspiciousvehiclein arural
                 area ofW ashington Cotmty,VA duringJtme of2017,1aw enforcem ent
                 encounteredanddetainedKn'stalCrouseandtwoothersubjectswhoa11attempted
                 to fleethe area on footupon theapproach of1aw çnforcement. Law enforcement
                 discovered an nmm onblm nikate/lithinm metalm ethod melhnm phetnm ine lab in
                 theareawhereoneofthesubjectshadbeenlocated.A consentsearchwas
                 perform ed upon thevehiclefotmd atthescene and acoffeetilterw1111white
                 crystallineresidue wasdiscovered insidethevelticle. Theresiduewasfieldtested
                 utilizing achemicaltestkitw11 positiveresultsformethamphetsm ine. Crouse
                 claimedthatthevehiclebelonged to hermother. Crousewascharged with various
                 offensesincludingm anufacturing methamphetam ine,possession of
                 m etlmmphetamine,and possession ofprectlrsorsto m anufactttre
                 m ethamphetnm ine.A11chargesweresubsequently nolleprossed.

         12. Thisaffiantisawarebased on histm ining,experience,and çonversationswith
             otherlaw enforcem entofscersthatindividualswhoillegallym antlfacture
             methamphetam ine and/orconspireto do sotypically m aintainm ethampheGlnine
             mantlfactllringprecc sors/chemicals/equipment(asdescribedinparagraph//5above)
             aswellasreceipts/notes/records/telephonenumbers(astheypertainto
             manufacmling/conspiracytomanufacture),andotheritemsaslistedandexplained
             onAttachmentB (oftheApplicationandM fidavitforSearchW an'anttowhichthis
             affidavitisattached)ontheirpersons,insidetheirresidences,garages,
             outbuildings/barns,campers,vehicles(orthevehiclestheyoperate),andinsideof
             vehiclesregisteredto otherpersonswhen thosevehiclesareparked atthe
             manufaçturer's/conspirator'sresidence/property.

         13.Individualswhom anufacturem ethamphetamine and/orconspireto do
            so routinely havepersonswhoarem etham phetnmineusersand/oradditionalco-
             conspirators(e.g.shoppirs,cooks)presentattheirresidences/properties.These
             us'ers/co-conspiratorsoften illegally possessm ethamphetnm ineand
             m ethamphetamine useparaphem aliaand routinely possessnotes,storedtelephone
             nllm bers,and messagespertainingto theirrelationshipswith metham phelnm'ine
             m anufacturers/m anufacturing co-conspirators. Theseusers/co-conspiratorsare
             oftentimesinpossession ofotheritemsaslistedandexplainedonAttacbmentB (of
             theApplicationandM fidavitforSearchW aaanttowhichthisaffidavitisattached)
             andpossesstheseitemsontheirpersonsandintheirvehicles(orthevehiclesthey
             operate)whichareoftentimesparkedatthedrugmanufacturer's/co-conspirator's
k
             residences/properties.
u

         14. The clandestinemanufacturing ofm ethamphetamineisan e> em ely dangerous
             processthatinvolvesthe use oftoxic,tb mm able,explosive,and incom patible
             chem icals.Explosions,fires,andtoxicgassesgenerally posethe greatestthreatsto
             law enforcementofficersexecuting search wanantsatm etham phetam ine
             manufacturing sites. Itisnottmcomm on form ethnm phelxminemanufacturersto
             panic whentheybecom eawareofalaw enforcem entpresenceata
             methamphetam inemanufacturing site.Asaresultoftheirpanic,m ethamphetamine
             manufacturershavebeenlcnown toattem ptto disposeofevidenceoftheir
             manlzfactlm'ngbythrowin#pouringchemicalsintotoilets,bathtubs,andsinkq
             before 1aw enforcem entcan gain entry and securethepremises.Thepollring/m ixing
             ofthevariouschelnicalsduringtheattempted disposalcreatesan incre% edrisk of

         Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 8 of 9 Pageid#: 8
    explosion,fire,and toxicgasexposureduetothenatureofthechem icalsinvolved.
    Thisaffiantbelievesthattheabovepresentsreasonablesuspicion thatu ocking and
    annotmcingthepresenceoflaw enforcementofficersatthetim eofthe execution of
    thissearch wanantwould provedangeroustothelaw enforcem entofscersinvolved
    in the execution ofthe search warrant.

15.KristalCrouse'sknown residence is416 M osswood Lane,M arion,VA .
16.Based uponthefactssetforth above,Ibelievethatthere isprobable causeforthe
   issuanceofasearch waaantfortheprem isesknown as416 M osswood Lane,
    M arion,VA (locatedwithintheW esternDistrictofVirginia)asthereisprobable
    causetobelievethatthereisevidenceofaviolationof 21USC 846/841(a)(1)and/or
    841(a)(1)atsaidpremises.



           e'
                                               Z -T -a ôlq
  BrianSnedeker,SpecialAjent(DEA)                    D ate


Subscribedandsworntobeforeme,thisthe              dayof                      /
inAbingdon,Virginia.     '      '


                                               Pam elaM eade Sargent
                                             United StatesM agistrateJudge
                                              W estern DistrictofVirginia




Seen by:


      /s/Roy F.Evans                         03-07-2019
    Roy F.Evans,SAUSA                           D ate




Case 1:19-mj-00033-PMS Document 1 Filed 03/07/19 Page 9 of 9 Pageid#: 9
